 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JULIANA LU,                                              Case No.: 2:18-cv-01334-APG-PAL

 4             Plaintiff                                 Order Denying Motions for Hearing and
                                                               Motion to Add Defendants
 5 v.
                                                                      [ECF Nos. 7, 14]
 6 THE HYPOTHEC BANK OF JAPAN
   (JAPAN), et al.,
 7
        Defendants
 8

 9            Plaintiff Juliana Lu sues the Hypothec Bank of Japan and the nation of Japan, requesting

10 a determination of the value of various Japanese notes, bonds, and stocks.1 Lu now moves for a

11 hearing and to amend her complaint to add additional defendants.

12            Lu requests an evidentiary hearing to examine the notes, bonds, and stocks underlying

13 her complaint and determine their value. It does not appear that service has been properly

14 completed upon the defendants. See, e.g., ECF No. 8. Until the parties have been properly

15 served, an evidentiary hearing is premature. I therefore deny Lu’s motion for a hearing.

16            As to Lu’s motion to amend to add China and Taiwan as defendants, Local Rule 15-1(a)

17 states that, “[u]nless otherwise permitted by the Court, the moving party shall attach the

18 proposed amended pleading to any motion to amend, so that it will be complete in itself without

19 reference to the superseding pleading. An amended pleading shall include copies of all exhibits

20 referred to in the pleading.” Lu did not submit a proposed amended complaint as required by the

21 rules of this court. I therefore deny her motion to amend without prejudice.

22

23
     1
         ECF No. 1.
 1        IT IS THEREFORE ORDERED that plaintiff Juliana Lu’s motion for hearing [ECF

 2 No. 7] and motion to add new defendants [ECF No. 14] are DENIED without prejudice.

 3        DATED this 7th day of March, 2019.

 4

 5
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
